 Case 19-24152-JAD             Doc 37-1 Filed 01/16/20 Entered 01/16/20 16:13:29                   Desc
                                   Proposed Order Page 1 of 1


                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:                                                     )
                                                           ) Bankruptcy No. 19-24152-JAD
GARY M. FIEBER,                                            )
                                                           ) Chapter 13
                                  Debtor,                  )
                                                           )
UNITED STATES OF AMERICA,                                  )
INTERNAL REVENUE SERVICE,                                  ) Hearing Date: Jan. 27, 2020
                                                           )
                                  Movant,                  )
                                                           )
          v.                                               ) Document No.
                                                           ) Related to Document No. 26
GARY M. FIEBER,                                            )
                                                           )
                                  Respondent.              )


                                                   ORDER

          Upon consideration of the Objection to Confirmation of the Chapter 13 Plan, it is this   day of

, 2020,

          ORDERED that confirmation of the Chapter 13 Plan filed by Debtor is denied.




                                                           ______________________________
                                                           UNITED STATES BANKRUPTCY JUDGE
